Action to recover the balance of monies alleged to have been advanced by the plaintiff’s intestate to the defendant corporation, and not repaid. Order denying plaintiff’s motion to strike out the separate defense on the ground that it is insufficient in law, and to dismiss the counterclaim on the ground that it does not state facts sufficient to constitute a cause of action, affirmed, with ten dollars costs and disbursements. Plaintiff may serve a reply to the counterclaim within ten days after service of a copy of the order entered hereon. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.